DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the communication filed July 8, 2020.
Claims 1, 3, 5, 9, 11, 13, 15, and 19 have been newly amended.
Claims 2, 4, 6-8, 10, 12, 14, 16-18, and 20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-10), and machine (claims 11-20), which recite steps of capturing a fundus image, displaying data, receiving input, generating a report, and storing data.  
The step of generating a report, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the processor language, generating a report containing plausible clinical observations and 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor coupled with a memory to perform a set of instructions, and using a fundus imaging system amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification ([0013]), see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an input from the human reviewer selecting one or more clinical findings from the prepopulated list and capturing a fundus image amounts to mere data gathering and insignificant application, recitation of displaying a prepopulated list of clinical findings relating to one or more areas in the fundus image amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Regarding the fundus imaging system: while the fundus imaging system is a relatively specific machine, it is recited at such a high level of generality that it does not prevent the processes as claimed from being performed by a human.  Furthermore, it is an additional element that does not integrate the abstract idea into a practical application or amount to significantly more because it adds insignificant 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as storing the generated report, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), and storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-20, reciting particular aspects of how data gathering, data mapping, making determinations, and displaying certain results of data manipulation may be performed in the mind but for recitation of generic computer components).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinclair et al. (US Pub. 2002/0052551 A1).
Regarding claims 1 and 11, Sinclair teaches
Capturing a fundus image using a fundus imaging system
Sinclair teaches capturing fundus images ([0066]) using imaging systems such as a non-mydriatic retinal camera ([0088])
displaying on a display, the captured fundus image to a human reviewer;
Sinclair teaches capturing fundus images ([0066]) and viewing them ([0064]) on a display ([0359])
displaying on the display a prepopulated list of selectable clinical findings that may or may not be present in one or more areas in the fundus image;
Sinclair teaches displaying a prepopulated check-off list of findings for each eye via a web interface ([0168]).  It is noted that the elements in a check-off list are selectable and may be selected if the clinical findings are present in one or more areas in the fundus image.
receiving an input via an input device from the human reviewer, the input representing the selection by the human reviewer of one or more clinical findings from the prepopulated list that are present in the fundus image based on the human reviewer’s analysis of the fundus image;
Sinclair teaches a physician uses the prepopulated check-off list to indicate findings, before the list is input into the centralized database of the system ([0168])
Generating in a processor a report containing plausible clinical observations and recommendations based on the selected clinical findings;
Sinclair teaches generating a report indicating the outcome of the physician’s review including clinical findings ([0168]) and recommendations based on the clinical findings ([0068]) using the processor of the system ([0035]).
and displaying or storing the generated report or a further processing thereof.
Sinclair teaches the report is stored ([0168]) and displayed on a computer (Fig. 1A, ‘Opthalmologist Office’)
Regarding claims 2 and 12, Sinclair teaches the limitations of claims 1 and 11.  Sinclair further teaches
mapping each of the selected clinical findings to a predetermined clinical observation and recommendation set for the clinical finding,
Sinclair teaches the ophthalmologist makes a retinopathy diagnosis (clinical finding) and advises if patient needs further examination (recommendation) based on the clinical observations ([Fig. 1B])
wherein the predetermined clinical observations and recommendations are stored in a data store;
Sinclair teaches results from the evaluation of the fundus images are stored in the central database of the system ([0228])
and populating the report with the predetermined clinical observations and recommendations for the selected clinical findings based on the mapping.
Sinclair teaches the system uses the analysis and assessment of the patient data in reports ([0119])
Regarding claims 3 and 13, Sinclair teaches the limitations of claims 2 and 12.  Sinclair further teaches
receiving one or more changes from the human reviewer to the generated report and updating the report based on the received changes
Sinclair teaches the report is transmitted to an ophthalmologist, who reviews the report and makes changes before transmitting the updated report back to the system ([0073])
Regarding claims 4 and 14, Sinclair teaches the limitations of claims 3 and 13.  Sinclair further teaches
The change includes an observation or a recommendation change.
Sinclair teaches the change to the report is a change in grading (observation) or a change in follow-up screening frequency (recommendation; [0073])
Regarding claims 5 and 15, Sinclair teaches the limitations of claims 1 and 11.  Sinclair further teaches
receiving an input from the human reviewer to upload the report and uploading the report to a cloud server.
Sinclair teaches the reviewing ophthalmologist transmits (uploads) the report to the central database ([0073]), which utilizes world-wide network connections for data transmissions (functionally equivalent to a cloud server) ([0095])
Regarding claims 6 and 16, Sinclair teaches the limitations of claims 1 and 11.  Sinclair further teaches
the one or more areas in the fundus image are retinal surface, retinal vessels, and optic nerve head.
Sinclair teaches areas in the fundus images are the macula (part of the retinal surface; [0097]), retinal vessels ([0107]), and optic nerve head ([0248]).
Regarding claims 7 and 17, Sinclair teaches the limitations of claims 1 and 11.  Sinclair further teaches
the clinical observations and recommendations relate to the patient's eye disease condition.
Sinclair teaches the ophthalmologist makes a retinopathy diagnosis (clinical finding) and advises if patient needs further examination (recommendation) based on the clinical observations ([Fig. 1B])
Regarding claims 8 and 18, Sinclair teaches the limitations of claims 7 and 17.  Sinclair further teaches
the eye disease is diabetic retinopathy, age related macular degeneration, hypertensive retinopathy, and glaucoma.
Sinclair teaches diabetic retinopathy ([0172]), macular degeneration ([0232]), other retinopathy associated systemic conditions ([0179]) such as hypertension ([0290]), and glaucoma ([0032])
Regarding claims 9 and 19, Sinclair teaches the limitations of claims 1 and 11.  Sinclair further teaches
the human reviewer is a clinician, an image reader, a device operator, or an eye specialist
Sinclair teaches that the human reviewers are ophthalmologists (which are clinicians, image readers, device operators, and eye specialists; [0064])
Regarding claims 10 and 20, 
the method is performed at a location that is remote from where the fundus image was collected.
Sinclair teaches the server location, retinal screening location, and point of care location are all geographically disparate and that all components act independently and may be dispersed ([0062])
Response to Arguments and Amendments















Applicant’s arguments and amendments filed April 1, 2021 have been fully considered and are addressed below.
Regarding the objections, Applicant’s amendments have overcome the objections, and thus, the objections have been withdrawn.
Regarding 101, Applicant submits that the added limitations to the independent claims provide a practical application of the invention and cause the claims to become patent eligible.  Examiner respectfully disagrees.  The fundus imaging system for capturing images of the fundus is recited at such a high level of generality that it amounts to no more than invoking a tool to perform the abstract idea.  In addition, the fundus imaging system does not appear to play a significant part in the claimed method (i.e. it is merely the modality by which the data used on the method is acquired).  Examiner submits that the claims are not recited in such a way as to prevent a human mind from performing the claimed steps.
Regarding 102, Applicant argues that Sinclair does not teach the limitations of the claims.  Examiner respectfully disagrees.  Regarding arguments made with respect to the prepopulated list (Remarks, p. 8), it is explicitly stated in Sinclair [0168] that a reporting form which includes a check-off template used to indicate findings is forwarded to a designated ophthalmologist, where subsequently, the ophthalmologist uses the form to indicate his findings as the outcome of his review and returns the reporting form to the system.  The system also determines recommendations based on the retinal status of the patient ([0071]). The information from the ophthalmologist and the recommendations are used based on the selected clinical findings” (emphasis added). 
Regarding the arguments made with respect to ophthalmologists reviewing images prior to the images being analyzed by the RGAs, while [0064] of Sinclair may not explicitly say that the ophthalmologist receives the images before the RGAs, [0064] does discuss the capability of ophthalmologists to review all images.  This includes manually grading retinal images, as opposed to allowing them to be automatically graded (see [0040]).  Regarding the argument that Sinclair does not teach that the ophthalmologist would receive the images, Sinclair [0101] teaches transmitting images of the patients to participating ophthalmologists for manual evaluation.  Also, because the “comprising” language is non-limiting, it is possible that other steps may take place prior to those present in the 
Conclusion



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686